Case 3:20-cv-00080-TAD-KLH Document 32 Filed 05/21/20 Page 1 of 2 PageID #: 241



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 CLAY LANDIS RIGGS                                       CIVIL ACTION NO. 20-0080

                                                         SECTION P
 VS.
                                                         JUDGE TERRY A. DOUGHTY

 STATE OF LOUISIANA, ET AL.                              MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

        The Report and Recommendation [Doc. No. 28] of the Magistrate Judge having been

 considered, together with the written Objection [Doc. No. 31] filed with this Court, and, after a

 de novo review of the record, finding that the Magistrate Judge’s Report and Recommendation is

 correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Clay Landis Riggs’

 claims against Bobby Dillion, Jimmy Dickson, and Stacy Treadway are DISMISSED WITH

 PREJUDICE as frivolous until the Heck conditions are met.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

 against Judge Jimmy Teat, Judge Jennifer Clason, and District Attorney Yumeaka Washington

 are DISMISSED as frivolous, for failing to state claims on which relief may be granted, and for

 seeking monetary relief from defendants immune from such relief.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

 remaining claims are DISMISSED as frivolous and for failing to state claims on which relief

 may be granted.
Case 3:20-cv-00080-TAD-KLH Document 32 Filed 05/21/20 Page 2 of 2 PageID #: 242



       MONROE, LOUISIANA, this 21st day of May, 2020.


                                             _____________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES D ISTRICT JUDGE




                                         2
